  Case 19-29240-CMG            Doc 43    Filed 02/11/21 Entered 02/11/21 08:11:33         Desc Main
                                        Document      Page 1 of 3



    UNITED STATES BANKRUPTCY COURT
    FOR THE DISTRICT OF NEW JERSEY
    Caption in compliance with D.N.J. LBR 9004-1(b)
                                                                    Order Filed on February 11, 2021
    HILL WALLACK LLP                                                by Clerk
    Elizabeth K. Holdren, Esquire                                   U.S. Bankruptcy Court
                                                                    District of New Jersey
    21 Roszel Road
    P.O. Box 5226
    Princeton, NJ 08543
    Phone: 609-924-0808
    Email: eholdren@hillwallack.com
    Attorneys for NewRez LLC d/b/a Shellpoint
    Mortgage Servicing

    In Re:
                                                       Case No. 19-29240-CMG
    Cheryl A. Borowski
                                                       Chapter 13
                     Debtor.


             ORDER RESOLVING DEBTOR’S MOTION TO REINSTATE THE STAY

       The relief set forth on the following pages, numbered two (2) through three (3), is hereby
   ORDERED.




DATED: February 11, 2021




   {08565482; 1}
Case 19-29240-CMG            Doc 43    Filed 02/11/21 Entered 02/11/21 08:11:33          Desc Main
                                      Document      Page 2 of 3
Page | 2
Debtor: Cheryl Borowski
Case No: 19-29240 (CMG)
Caption: Order Resolving Debtor’s Motion to Reinstate the Stay
_____________________________________________________________________________________

Movant:                                  NewRez LLC d/b/a Shellpoint Mortgage Servicing
                                         (“Secured Creditor”)
Movant’s Counsel:                        Hill Wallack LLP
Debtor’s Counsel:                        Eric Clayman, Esq.
Property Involved (“Collateral”):        85 Morningside Drive, Colonia, NJ 07067___ __________

Relief sought:

   Motion to Reinstate Stay
    Motion to dismiss
Motion for prospective relief to prevent imposition of automatic stay
     against the collateral by debtor’s future bankruptcy filings

For good cause shown, it is ORDERED that Debtor’s Motion is resolved, subject to the following
conditions:

    1. Status of post-petition arrearages:

               The Debtor was overdue for a Lump Sum payment in the amount of $7,925.78 and 5
                months, from 08/01/2020 to 12/01/20 in the amount of $1,981.63 each less suspense of
                ($6,537.11) for a total due of $11,296.82.
               After filing of the motion, Debtor became due for the month of 01/01/2021 in the
                amount of $1,981.63 for a total due of $13,278.45.
               Movant acknowledges receipt of payments: (1) in the amount of $2,000.00 on
                December 16, 2020 and (2) in the amount of $11,296.82 on January 5, 2021.

         Total Arrearages Due $0.00

    2. Debtor must cure all post-petition arrearages as follows:

               Beginning on February 1, 2021, regular monthly mortgage payments shall continue to
                be made, currently in the amount of $1,981.63.




{08565482; 1}
Case 19-29240-CMG         Doc 43     Filed 02/11/21 Entered 02/11/21 08:11:33              Desc Main
                                    Document      Page 3 of 3
Page | 3
Debtor: Cheryl Borowski
Case No: 19-29240 (CMG)
Caption: Order Resolving Debtor’s Motion to Reinstate the Stay
_____________________________________________________________________________________

    3. Payments to the Secured Creditor shall be made to the following address(es):


     Regular monthly payment:        NewRez LLC d/b/a Shellpoint Mortgage Servicing
                                      P.O. Box 10826
                                      Greenville, SC 29603-0826


    4. In the event of Default:

    If the Debtor fails to make any regular monthly payments within fifteen (15) days of the date
the payments are due, then the Secured Creditor may obtain an Order Vacating the Automatic Stay
as to the Collateral by filing, with the Bankruptcy Court, a Certification specifying the Debtor’s
failure to comply with this Order. At the time the Certification is filed with the court, a copy of the
Certification shall be sent to the Chapter 13 Trustee, the Debtor, and the Debtor’s attorney.

    5. Award of Attorneys’ Fees:

     The Applicant is awarded attorney’s fees of $700.00 expended in relation to the Creditor’s
Certification of Default ($200) and the cost of defense to the instant motion ($500). The fees and
costs are payable through the Chapter 13 plan.




{08565482; 1}
